Citation Nr: 1231786	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypothyroidism. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran had active military service from July 1989 to July 1993. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied entitlement to service connection for hypothyroidism and depression. 

The issues have been re-characterized to comport to the medical evidence of record and the fact that the Veteran is service connected for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In his March 2006 Form 9 substantive appeal to the Board the Veteran requested a hearing before a Veterans Law Judge; however in a subsequent written statement he withdrew his request. 

In May 2010 and July 2011 the Board remanded the Veteran's claims for additional development, which has been accomplished.  


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a finding that the Veteran's hypothyroidism is related to service.  

2.  A preponderance of the competent evidence is against a finding that the Veteran's acquired psychiatric disability, to include depression, is related to service or is caused or aggravated by his PTSD.   





CONCLUSIONS OF LAW

1.  The criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for service connection for an acquired psychiatric disability, to include depression, have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  November 2004, February 2005, and June 2005 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The claim was subsequently re-adjudicated in a June 2012 supplemental statement of the case (SSOC). 

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection are denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

Adequate VA examinations were conducted to determine whether his hypothyroidism was related to exposure to oil fires during service and the nature and etiology of his claimed acquired psychiatric disability; the examiners reviewed his claim file, conducted physical and mental examinations of him, and provided cogent rationales for their medical opinions; these examinations are adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A medical examination was not provided regarding whether the Veteran's hypothyroidism is related to exposure to depleted uranium rounds during service as requested by the Veteran's representative in an August 2012 brief.  The representative's brief contends that an examination must be provided regarding this possible relationship.  However, VA's duty to assist doctrine does not require that the Veteran be afforded an examination regarding this possible etiological relationship because, as discussed in detail below, there is no competent or credible evidence of record showing that the Veteran was in fact exposed to depleted uranium during service.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks service connection for hypothyroidism and an acquired psychiatric disability, to include depression, to include as secondary to PTSD.  The Veteran reported in his October 2004 service connection claim that his thyroid disability began in June 1999, and that his PTSD and depression began in July 1993.  
In subsequent written statements he reported that his hypothyroidism began shortly after service (approximately 1993) and he suffered from a low energy level and fatigue during service.  

In an August 2012 written brief, his representative contended that the Veteran's hypothyroidism could be related to his reported exposure of being in contact with destroyed and burning Iraqi vehicles that may have been destroyed with depleted uranium rounds.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  This includes situations where a service-connected condition has chronically aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's April 1993 separation examination noted that clinical evaluation revealed that the Veteran's endocrine system, lymphatics, and neck were normal, and that he was psychiatrically normal.  The Veteran himself reported that did not then have, nor has he ever had, depression, nervous trouble of any sort, frequent trouble sleeping, and that did not then have, nor has he ever had, thyroid trouble.  

STRs do not show any treatment for thyroid problems or depression.  A February 1991 STR noted that the Veteran was in the vicinity of the Al Burqan oil field in Kuwait and was exposed to residue from burning oil fields.  

Following service, the first medical evidence of record indicating treatment for depression is an April 2004 VA treatment record.  It noted that the Veteran did not take the Wellbutrin that was prescribed to him in December 2003 as his depressive symptoms resolved in a short period of time, but that they returned recently.  An assessment of depression was given.  

Regarding his claimed hypothyroidism, the first medical evidence of record following service is an October 2004 private medical opinion.  It noted that the Veteran complained of anxiety and depression, and that 6 years earlier he was found to have hypothyroidism when he presented with fatigue and was given medication.  A November 2004 VA Gulf War Registry examination noted that he was diagnosed with hypothyroidism in 1997.  Diagnoses of bipolar disorder, depression, panic disorder, obsessive compulsive disorder, PTSD, and hypothyroidism were given.   

January 2005 VA treatment records noted that the Veteran took medication for his hypothyroidism and was given an assessment of hypothyroidism.  

A VA examination was conducted in June 2010.  The Veteran was given a diagnosis of PTSD with a previous diagnosis of mood disorder.  

A VA examination conducted in September 2011 also noted that he was given an impression of hypothyroidism, currently euthyroid with treatment.  

Given that the Veteran was not diagnosed with an acquired psychiatric disorder or thyroid condition during service or for several years thereafter, the competent evidence of record demonstrates that he did not have a chronic acquired psychiatric disorder or hypothyroidism during service.  

The Veteran's STRs clearly show that he was exposed to smoke from burning oil fires during the Persian Gulf War.  The Veteran's representative contends that he was exposed to depleted uranium during his service in the Persian Gulf.  A November 2004 VA Gulf War Registry examination noted that the Veteran reported that he was in contact with destroyed Iraqi vehicles, including vehicles that may have been destroyed by depleted uranium rounds, which were burning.  

The Veteran is competent to report events that he had firsthand knowledge of, such as being told by a fellow serviceman that depleted uranium rounds were used on the destroyed Iraqi vehicles that he was close to, or seeing a "depleted uranium" shell casing on the ground; but the Veteran has not reported such events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Absent this type of firsthand knowledge, the Veteran and his representative lack the competency to state that he was exposed to depleted uranium during service when he was around destroyed Iraqi vehicles.  Similarly, the November 2004 VA Gulf War Registry examiner did not find that the Veteran was exposed to depleted uranium but, rather, noted only that he was in the vicinity of vehicles that may have been destroyed by depleted uranium.  There is no VA regulation or policy presuming exposure to depleted uranium.   

While the Veteran's exposure to smoke and other toxins from burning oil wells is acknowledged to have occurred, exposure to depleted uranium is not.  

To the extent that the Veteran is asserting a continuity of symptomatology, he is competent to report observable symptoms such as being tired from a thyroid condition or feeling sad from depression.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Veteran is not found to be credible in his assertions that he has experienced continuous symptoms of his claimed disabilities from service to the present because, during his April 1993 examination, he reported that he did not then have, nor has he ever had, thyroid trouble, depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  The Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Because the Veteran denied having symptoms of a thyroid condition or acquired psychiatric disability in April 1993, and was found to be clinically normal on examination, the competent and credible evidence of record does not reflect continuity of symptomatology of his claimed conditions from service until the present time.  See Savage, supra.  

Even accepting the Veteran's reporting continuous symptoms of depression following service, as a lay person lacking any medical training he is not competent to distinguish between those symptoms of his claimed acquired psychiatric disability and those of his service connected PTSD 

Even accepting the Veteran's reporting continuous symptoms of being tired, he is not competent to distinguish between those symptoms and those of other non-service connected disabilities such as his chronic fatigue syndrome or sleep impairment caused by PTSD.  Layno, supra.  

Thus, he lacks the competency to report that he has had continuous symptoms attributable to his claimed hypothyroidism and acquired psychiatric disability from service to the present notwithstanding that he might be credible in doing so pursuant 38 C.F.R. § 3.304(d).  

The remaining questions are whether the Veteran's claimed acquired psychiatric disorder is related to service or a service connected disability and whether his hypothyroidism is related to service, including exposure to oil fires during the Persian Gulf War.  

An October 2004 private medical opinion noted that the Veteran has numerous psychiatric disorders and that he was exposed to certain chemicals in Desert Storm and Somalia that are further complicating and potentially leading to the production of a number of psychiatric and physical symptoms.  It was noted further that he was exposed to oil fires during Desert Storm, and that he would continue to contact VA to ascertain whether some of his physical and psychological symptoms might be due to exposure to certain substances during combat.  The Veteran was given diagnoses of bipolar disorder, depression, PTSD, panic disorder, hypothyroidism, headaches, fatigue, vertigo, and joint pains.  

The October 2004 private medical opinion does not specifically attribute the Veteran's claimed acquired psychiatric disorder, including depression, or hypothyroidism to service, but rather found that a "number of psychiatric and physical symptoms" could be related to service.  Thus, it is not probative of whether his specific claimed acquired psychiatric and thyroid disabilities are etiologically related to service.  Additionally, to the extent that it is suggestive of an etiological relationship, it contains no rationale supporting its conclusions and is therefore of negligible, if any, probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

A November 2004 VA Gulf War Registry examination noted that the Veteran was in contact with destroyed Iraqi vehicles that were burning, including vehicles that may have been destroyed by depleted uranium rounds.  The Veteran was given diagnoses of PTSD/depression and history of hypothyroidism.  No etiological opinion regarding these diagnosed conditions was provided.  Again because this examination report does not in any way specifically attribute the Veteran's hypothyroidism to service, or his acquired psychiatric disability/depression to service or to his service connected PTSD, it is not probative as to whether his claimed disabilities are etiologically related to service or a service connected disability.  To the extent that it is suggestive of an etiological relationship, it contains no rationale supporting its conclusions and is thus of little probative value.  See Bloom, supra.  

A June 2010 VA examination report noted that the Veteran's claim file was reviewed.  The Veteran was given an impression of hypothyroidism, opining that it was not related to his time in service.  As this medical opinion contains absolutely no rationale supporting its conclusion, it is of no probative value.  See Id.  

As directed by a May 2010 Board remand requesting an opinion be provided as to whether the Veteran had an acquired psychiatric disability other than PTSD, a VA psychiatric examination was conducted in June 2010.  A review of the Veteran's claim file was noted and the examiner discussed the Veteran's past psychiatric history.  Following a mental status examination, the Veteran was given diagnoses of PTSD, alcohol abuse in remission, and hypothyroidism with associated symptoms of malaise and fatigue.  The examiner noted that the Veteran's previous diagnosis of mood disorder was more probably than not secondary to his complications of a thyroid condition diagnosed in 2005, which has been difficult to manage.  

A VA examination was conducted in September 2011.  The examiner noted a review of the Veteran's claim file.  The Veteran reported that he was diagnosed with hypothyroidism sometime around 1998.  The Veteran reported that he experienced fatigue sometime during service and when he started thyroid replacement it resolved.  The examiner noted that the Veteran does not have a history of neck radiation, iodine intake, or use of medications that can cause hypothyroidism.  A diagnosis of hypothyroidism, currently, euthyroid with treatment, was given.  The examiner opined that is less likely that not that the Veteran's thyroid condition started during service or is related to exposure to residue from burning oil fires in Kuwait.  There is no known association between hypothyroidism and exposure to residue from burning oil fires.  The examiner also opined that the Veteran's claimed hypothyroid condition was less likely than not incurred in or caused by service because the diagnosis was made four years after discharge and there was no documentation of a thyroid disorder until 1997.  

The negative evidence in this case outweighs the positive.  As discussed above, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed hypothyroidism and acquired psychiatric disability, to include depression, because he does not have medical training.  See Layno, supra.  Thus, his opinion regarding whether his claimed disabilities are related to service is of little probative value and is outweighed by the competent medical evidence of record, namely the June 2010 and September 2011 VA examinations of record which show that the Veteran's hypothyroidism is not related to service, including exposure to oil fires, and that his acquired psychiatric disability, to include depression, which has now resolved, but which was diagnosed during the pendency of his claim, was due to hypothyroidism rather than service or his PTSD.  See Jandreau, 492 F.3d at 1372. 

The preponderance of the evidence is against the claims for hypothyroidism and an acquired psychiatric disability, to include depression; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Entitlement to service connection for hypothyroidism is denied. 

Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to post-traumatic stress disorder (PTSD), is denied.

___________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


